DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-3, 5-7, 9, 10, 12-14 and 16-20 are pending in this application.
Claims 1, 2, 5 and 7 are amended. 
Claims 17-20 are new. 
Claims 4, 8, 11 and 15 are cancelled. 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 10, 2021.
In view of amendment filed February 10, 2021 to the title, the objection to the specification is withdrawn.
Regarding the applicant’s arguments [Remarks] filed February 10, 2021, regarding to independent claim 1, the applicant argues the applied prior art fails to teach, disclose, or suggest, at least:
“an external recording medium slot at a position higher than the highest position in a touch area that receives touch operation by a user” as recited in amended independent claim 1”1
However Applicant’s Arguments/Remarks have been considered but are moot because the arguments do not apply to any of the references being used in the current Miki et al. (2011/0102327)’’ as explained in the body of rejection below
Regarding the applicant’s arguments [Remarks], regarding to independent claim 7, rejected under 35 USC 103, the applicant’s arguments are not persuasive. The applicant argues:
“Yoneda fails to teach, disclose, or suggest, at least, “an external recording medium slot at a front surface of a main body of the multifunctional apparatus provided at a position farther than the farthest position in a touch area that receives touch operation by a user” (emphases added by Applicant) as recited in amended independent claim 7”2 
The Examiner respectfully disagrees with Applicant’s line of reasoning. 
The Examiner has thoroughly reviewed the Applicant arguments but respectfully believes that the cited reference to reasonably and properly meet the claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims3.  
Further Appellants’ argument does not address the actual reasoning of the Examiner’s rejections. Instead Appellants attack the references singly for lacking teachings that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references4. The court requires that 5.
Regarding the limitation “an external recording medium slot at a front surface of a main body of the multifunctional apparatus provided at a position farther than the farthest position in a touch area that receives touch operation by a user” 
Yonida disclose an external recording medium slot (186) provided at a front surface of a main body (110) of image forming apparatus (102) at a position farther than the farthest position in a touch area (162), wherein the operation panel 162 includes a display panel formed, for example, by a liquid crystal panel, and a touch-panel arranged on the display panel, allowing detection of a touched position6. A comparison between Applicant drawing and the applied reference, Yonida is produced below. 
In Figure 1 (Yonida Fig. 9) above, illustrating the USB socket (186) located at the top right of the main body (110) of the image forming apparatus 102, is at a position farther than the farthest position in a touch area 162. In contrast, Figure 2 (Applicant Drawing Fig. 9), illustrating the external medium slot 321 located at the right of the main body of MFP at a position farther than the farthest position in a touch area 843. Accordingly Figure 1 (Yonida Fig. 9) equates to Figure 2 (Applicant drawing Fig. 9) and independent claim 7. 
Thus, the Examiner maintains that limitations as presented and as rejected were properly and adequately met. The rejection as presented in the non-final rejection7 is maintained regarding to the above limitation. Additional citations and/or modified citations may be present to more concisely address limitations. However, the grounds of rejection remain the same
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0290576 A1 “Shigenobu” in view of US 2013/0141758 A1 Yoneda et al. (hereinafter referred to as “Yoneda”) and further in view of US 2011/0102327 A1 Miki et al. (hereinafter referred to as “Miki”).
With respect to claim 1, Shigenobu discloses a multifunctional apparatus (Fig. 1 - image forming apparatus 10), comprising an external recording medium slot (Para [0033]; Fig. 2B - a plurality of connection receiving portions 43) at a position higher than a touch area (Para [0027]; Fig. 5A – wherein SD memory card 50B connected to the operation display device 30 at a position higher than a touch area 32A) that receives touch operation by a user (Para [0030]; wherein the display panel 32 is a touch panel capable of detecting input by touch contact from the exterior, and, when a user touches a finger to contact the display surface 32A of the display panel 32, is capable of thereby accepting an input with respect to a displayed key image, the connector image, or the like), the touch area being provided in an operation panel provided on a near side of the multifunctional apparatus (Fig. 1 – see at least element 10 composing an operation panel 32 (i.e. display panel 32 is a touch panel) located at the near side of multifunctional apparatus 10).
However, Shigenobu fails to explicitly disclose the recording medium slot located at a position higher than the highest position in a display area of the operation panel and the operation panel provided on a near side of the main body of the multifunctional apparatus and near an upper edge of the main body.
Yoneda, working in the same field of endeavor, recognizes this problem and teaches the operation panel (Fig. 1 – operation panel 162) provided on a near side of the main body of the multifunctional apparatus and near an upper edge of the main body (Fig. 1 and/or Fig. 9 – wherein operation panel 162, arranged at an upper near side portion the main body of apparatus 110).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu to apply the operation panel provided on a near side of the main body of the multifunctional apparatus and near an upper edge of the main body as taught by Yoneda since doing so would have predictably and advantageously having a USB (Universal Serial Bus) port and, more specifically, to an image forming apparatus preventing any damage to or erroneous disconnection of a USB adaptor connected thereto and allowing easy visual confirmation of state of communication of the USB adaptor and further allows the user to easily attach/detach USB memory 240 while (see at least Yoneda; Abstract, Para [0003, 0012 and 0082]).  
However, neither Shigenobu nor Yoneda appears to explicitly disclose the recording medium slot located at a position higher than the highest position in a display area of the operation panel. 
Miki, working in the same field of endeavor, recognizes this problem and teaches the recording medium slot located at a position higher than the highest position in a display area of the operation panel (Para [0035]; Fig. 1 – memory card slots 6 to 8 at a position higher that the highest position of display area of the operation panel 3).
 At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu in view of Yoneda to apply the recording medium slot located at a position higher than the highest position in a display area of the operation panel as taught by Miki since doing so would have predictably and advantageously provide an external medium slot at a location convenient for a user.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Shigenobu discloses the external recording medium slot (Para [0033]; Fig. 2B - a plurality of connection receiving portions 43).
However, Shigenobu fails to explicitly disclose the recording medium slot is in an upper front panel of the main body.
(Para [0083 and 0084] Fig. 9 – wherein operation panel 162, arranged at an upper near side portion the main body of apparatus 110 and front side USB socket 186 is arranged at an upper front right side surface of the main body 110).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu to apply the recording medium slot located at an upper front panel of the main body as taught by Yoneda since doing so would have predictably and advantageously having a USB (Universal Serial Bus) port and, more specifically, to an image forming apparatus preventing any damage to or erroneous disconnection of a USB adaptor connected thereto and allowing easy visual confirmation of state of communication of the USB adaptor and further allows the user to easily attach/detach USB memory 240 while he/she is standing in front of operation unit (see at least Yoneda; Abstract, Para [0003, 0012 and 0082 ).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Shigenobu discloses wherein the external recording medium slot is provided on a side opposite in a left-right direction to a side on which the operation panel is attached when the main body is viewed from the front (Para [0029 and 0035]; Fig. 1, 2A and 2B – wherein The operation display device 30 is provided to the right end of the front side of the scanner 12. The operation display device 30 is provided with a display panel 32 (see FIG. 2A), an operation portion 34 (see FIG. 2A), and a control portion 36 (see FIG. 3). The display panel 32 and the operation portion 34 are held within a case 31 (one example of a case of the present disclosure) of the operation display device 30 […] the display position 65 is a position, on the display surface 32A of the display panel 32, that corresponds to the USB connection portion 43D to which the USB memory 50A is connected, and, as illustrated in FIG. 4B, is established at a position where an extension line of the direction of connection of the USB memory 50A and the right end of the display surface 32A intersect each other).
With respect to claim 9, which claim 1 is incorporated, Shigenobu discloses wherein the external recording medium slot is surrounded by an edge having color same as a front edge and a side edge of the operation panel (Para [0030, 0033 and 0037]; wherein the display panel 32 is supported by the case 31 so that a display surface 32A thereof can be viewed by a user from the exterior […] a plurality of connection receiving portions 43 (43A to 43D) to which the external memory 50 is electrically connected are provided to one side surface 41 (in the present embodiment, the right side surface of the paper plane in FIG. 2A) of the operation display device 30. The plurality of connection receiving portions 43 (43A to 43D) are portions to which external memories 50 of different standards are connected {Interpretation; wherein the surrounded area of the plurality of connection receiving portion 43 (43A to 43D) having and sharing the same color as the case 31}).
With respect to claim 18, which claim 1 is incorporated, Shigenobu discloses wherein the operation panel is a touch panel (Para [0030]; wherein the display panel 32 is a touch panel capable of detecting input by touch contact from the exterior, and, when a user touches a finger to contact the display surface 32A of the display panel 32, is capable of thereby accepting an input with respect to a displayed key image, the connector image, or the like). 
Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0290576 A1 “Shigenobu” in view of US 2013/0141758 A1 Yoneda et al. (hereinafter referred to as “Yoneda”), further in view of US 2011/0102327 A1 Miki et al. (hereinafter referred to as “Miki”) and further in view of US 2015/0242026 A1 Nakamura et al. (hereinafter referred to as “Nakamura”).
With respect to claim 12, which claim 9 is incorporated, neither Shigenobu, Yoneda nor Miki appears to explicitly disclose wherein the color of the front edge and the side edge of the operation panel is different from color of an operation surface of the operation panel.
However, Nakamura, working in the same field of endeavor, recognizes this problem and teaches wherein the color of the front edge and the side edge of the operation panel is different from color of an operation surface of the operation panel (Para [0128]; Fig. 17 – wherein various areas may have different colors as shown in FIG. 17. Specifically, these areas may be printed in different colors. On an operation console 670, frames for respective areas are formed and, in addition, the first to third areas 672 to 676 inside these frames are printed in different colors. This makes it easier to clearly distinguish these areas from each other. These areas may be formed by members of different colors, instead of printing in different colors).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the (see at least Nakamura; Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 13, which claim 1 is incorporated, Shigenobu discloses the external recording medium slot (Para [0033]; Fig. 2B - a plurality of connection receiving portions 43).
However, Shigenobu fails to explicitly disclose the medium slot is surrounded by an edge having color different from color of a front edge and a side edge of the operation panel.
Yoneda, working in the same field of endeavor, recognizes this problem and teaches the medium slot is surrounded by an edge having color (Para [0074]; Fig. 9 – wherein the USB socket 186 comprising a case 230 having surrounding darker color than the main body color of the printer 110).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu to apply the medium slot is surrounded by an edge having color as taught by Yoneda since doing so would have predictably and advantageously having a USB (Universal Serial Bus) port and, more specifically, to an image forming apparatus preventing any damage to or erroneous disconnection of a USB adaptor connected (see at least Yoneda; Abstract, Para [0003, 0012 and 0082 ).  
However, neither Shigenobu, Yoneda nor Miki appears to explicitly disclose color different from color of a front edge and a side edge of the operation panel.
However, Nakamura, working in the same field of endeavor, recognizes this problem and teaches color different from color of a front edge and a side edge of the operation panel (Para [0128]; Fig. 17 – wherein various areas may have different colors as shown in FIG. 17. Specifically, these areas may be printed in different colors. On an operation console 670, frames for respective areas are formed and, in addition, the first to third areas 672 to 676 inside these frames are printed in different colors. This makes it easier to clearly distinguish these areas from each other. These areas may be formed by members of different colors, instead of printing in different colors).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu in view of Yoneda and further in view of Miki to apply color different from color of a front edge and a side edge of the operation panel as taught by Nakamura since doing so would have predictably and advantageously makes it easier to clearly distinguish these areas from each other (see at least Nakamura; Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 16, which claim 13 is incorporated, Shigenobu discloses the external recording medium slot (Para [0033]; Fig. 2B - a plurality of connection receiving portions 43). 
However, Shigenobu fails to explicitly disclose wherein color of an edge surrounding a memory card is different from color of an operation surface of the operation panel.
Yoneda, working in the same field of endeavor, recognizes this problem and teaches wherein color of an edge surrounding a memory card is different from color of an operation surface of the operation panel (Para [0074]; Fig. 9 – wherein the USB socket 186 comprising a case 230 having surrounding darker color than the main body color of the printer 110 and the operation unit 160).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu to apply the medium slot is surrounded by an edge having color as taught by Yoneda since doing so would have predictably and advantageously having a USB (Universal Serial Bus) port and, more specifically, to an image forming apparatus preventing any damage to or erroneous disconnection of a USB adaptor connected thereto and allowing easy visual confirmation of state of communication of the USB adaptor and further allows the user to easily attach/detach USB memory 240 while he/she is standing in front of operation unit (see at least Yoneda; Abstract, Para [0003, 0012 and 0082 ).  
However, neither Shigenobu, Yoneda nor Miki appears to explicitly disclose color different from color of a front edge and a side edge of the operation panel.
(Para [0128]; Fig. 17 – wherein various areas may have different colors as shown in FIG. 17. Specifically, these areas may be printed in different colors. On an operation console 670, frames for respective areas are formed and, in addition, the first to third areas 672 to 676 inside these frames are printed in different colors. This makes it easier to clearly distinguish these areas from each other. These areas may be formed by members of different colors, instead of printing in different colors).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shigenobu in view of Yoneda further in view of Maki to apply color different from color of a front edge and a side edge of the operation panel as taught by Nakamura since doing so would have predictably and advantageously makes it easier to clearly distinguish these areas from each other (see at least Nakamura; Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0141758 A1 Yoneda et al. (hereinafter referred to as “Yoneda”).
With respect to claim 7, Yoneda discloses a multifunctional apparatus (Fig. 1 – image forming apparatus 102), comprising an external recording medium slot (Fig. 9 – USB socket 186) at a front surface of a main body of the multifunctional apparatus (Fig. 9 – front surface of an image forming apparatus 102 main body 110) provided at a position father than the farthest position in a touch area that receives touch operation by a user (Para [0061]; Fig. 9 – wherein the external medium slot 186 located at a position farther than the farthest position in a touch area (162), wherein the operation panel 162 includes a display panel formed, for example, by a liquid crystal panel, and a touch-panel arranged on the display panel, allowing detection of a touched position), the touch area being provided in an operation panel provided on a near side of a main body of the multifunctional apparatus and near an upper edge of the main body (Fig. 1 and/or Fig. 9 – wherein operation panel 162, arranged at an upper near side portion the main body of apparatus 110).
With respect to claim 20, which claim 7 is incorporated, Yoneda discloses wherein the operation panel is a touch panel (Para [0061]; wherein the operation panel 162 includes a display panel formed, for example, by a liquid crystal panel, and a touch-panel arranged on the display panel, allowing detection of a touched position). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0141758 A1 Yoneda et al. (hereinafter referred to as “Yoneda”) in view of US 2013/0290576 A1 “Shigenobu”.
With respect to claim 10, which claim 7 is incorporated, Yoneda discloses external recording medium slot (Fig. 8 - a case 230 of USB socket) 
However, Yoneda fails to explicitly disclose slot is surrounded by an edge having color same as a front edge and a side edge of the operation panel.
Shigenobu, working in the same field of endeavor, recognizes this problem and teaches the external recording medium slot is surrounded by an edge having color same as a front edge and a side edge of the operation panel (Para [0030, 0033 and 0037]; wherein the display panel 32 is supported by the case 31 so that a display surface 32A thereof can be viewed by a user from the exterior […] a plurality of connection receiving portions 43 (43A to 43D) to which the external memory 50 is electrically connected are provided to one side surface 41 (in the present embodiment, the right side surface of the paper plane in FIG. 2A) of the operation display device 30. The plurality of connection receiving portions 43 (43A to 43D) are portions to which external memories 50 of different standards are connected {Interpretation; wherein the surrounded area of the plurality of connection receiving portion 43 (43A to 43D) having and sharing the same color as the case 31}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yoneda to apply the external recording medium slot is surrounded by an edge having color same as a front edge and a side edge of the operation panel as (see at least Shigenobu; Para [0037]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0141758 A1 Yoneda et al. (hereinafter referred to as “Yoneda”) in view of US 2013/0290576 A1 “Shigenobu” and further in view of US 2015/0242026 A1 Nakamura et al. (hereinafter referred to as “Nakamura”).
With respect to claim 14, which claim 7 is incorporated, Yoneda discloses wherein the external recording medium slot is surrounded by an edge having color (Para [0074]; Fig. 9 – wherein the USB socket 186 comprising a case 230 having surrounding darker color that the main body color of the printer 110).
However, Yoneda fails to explicitly disclose color different from color of a front edge and a side edge of the operation panel.
However, Nakamura, working in the same field of endeavor, recognizes this problem and teaches color different from color of a front edge and a side edge of the operation panel (Para [0128]; Fig. 17 – wherein various areas may have different colors as shown in FIG. 17. Specifically, these areas may be printed in different colors. On an operation console 670, frames for respective areas are formed and, in addition, the first to third areas 672 to 676 inside these frames are printed in different colors. This makes it easier to clearly distinguish these areas from each other. These areas may be formed by members of different colors, instead of printing in different colors).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yoneda to apply color different from color of a front edge and a side edge of the operation panel as taught by Nakamura since doing so would have predictably and advantageously makes it easier to clearly distinguish these areas from each other (see at least Nakamura; Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Examiner's Statement of Reason for Allowance
Claims 2, 6, 17 and 19 are allowed.
Claims 5 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[5] […] the external recording medium slot is in an upper front panel of the main body, and 
the external recording medium slot is provided on a side opposite in a left-right direction to a side on which the operation panel is attached with reference to a position of a handle of an automatic sheet feeding device when the main body is viewed from the front.” along with all other limitations as required by independent claim 5.
Specifically, the closest prior art, Shigenobu (2013/0290576), Yoneda et al. (2013/0141758), fails to either anticipate or render obvious the above underlined 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0288028 A1 “Hayakawa” teaches the image forming apparatus 1 includes a USB port 81 to which a terminal of a USB device, such as a USB memory and a digital camera, is connectable. The USB port 81 is located at a side surface of the control panel 5 closer to the center of the image forming apparatus 1 in the width direction. In the illustrative embodiment, the USB port 81 is located at a right surface 52 of the control panel 5. The USB port 81 may be located at any portion of the right surface 52 of the control panel 5. The control panel 5 has a USB indication 82 provided, e.g., printed, at a portion of the right surface 52 near the USB port 81. The USB indication 82 or the USB port 81 may help a user to recognize the location of the USB port 81.
US 2019/0306340 A1 “Ishida et al.” teaches the medium port 2 is an opening through which, e.g., a user inserts a medium 201 into the image forming apparatus 100. The medium port 2 guides the medium 201 into a medium slot 70, which is an external interface. A description of the medium slot 70 is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Arguments/Remarks, pages 6-8
        2 Applicant Arguments/Remarks, Page 8-10. 
        3 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
        4 See In re Keller, 642 F.2d 413, 425 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986)
        5 Merck, 800 F.2d at 1097 (Fed. Cir. 1986)
        6 See Yonida ¶ [0061]
        7 Non-Final office action, July 02, 2020.